DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 05/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,209,949 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed since certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claims 1, and 16, “measure(ing) the input position by providing at least one signal to the touch sensor based on a first schedule, while the at least one first driving signals is provided from the display driving IC in a first interval, the first schedule being configured such that the at least one first driving signals does not overlap a time period of measuring the input position, and, the at least one first driving signals and the at least one second driving signals being provided do not overlap the at least one signal provided to the touch sensor in the time period of measuring the input position, detect, based on a change of an interval of first driving signals from the first interval to a second interval, an event in which one of the at least one first driving signals being provided at least partially overlaps the time period of measuring the input position, and based on detecting the event, measure the input position by providing at least one signal to the touch sensor based on a second schedule which is different from the first schedule”.  In claim 20, “measure the input position by providing at least one signal to the touch sensor based on a first schedule, while at least one first driving signals is provided in a first interval, the first schedule being configured such that the at least one first driving signals does not overlap a time period of measuring the input position, and, the at least one first driving signals and the at least one second driving signals being provided do not overlap the at least one signal provided to the touch sensor in the time period of measuring the input position, detect, based on a change of an interval of first driving signals from the first interval to a second interval, an event in which one of the at least one first driving signals being provided at least partially overlaps the time period of measuring the input position, and measure the input position by providing at least one signal to the touch sensor based on a second schedule which is different from the first schedule”. The closest prior art of record, Lui et al. (US 2016/0299681) discloses a display panel and a touch panel arranged on the display panel [0057], wherein the orthographic projection of the scanning lines receiving the horizontal synchronizing signal HSYNC onto the display panel does not overlap the orthographic projection of the touch driving signal lines receiving the touch driving signal Tx onto the display panel (Fig. 1, [0067]. However, singularly or in combination, including all the other limitations of the claims, fails to anticipate or render the above underlined limitations obvious. 




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676. The examiner can normally be reached M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO OSORIO/Primary Examiner, Art Unit 2692